Case 8:20-cv-02936-CEH-CPT Document 69 Filed 09/13/21 Page 1 of 2 PageID 571




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TODD SMITH,

      Plaintiff,

v.                                                  Case No: 8:20-cv-2936-CEH-CPT

AUTOMATIC DATA PROCESSING,
INC. and CORELOGIC
BACKGROUND DATA, LLC,

      Defendants.
___________________________________/

                                      ORDER

      This matter comes before the Court upon the Defendants' Joint Notice of

Plaintiff's Non-Compliance and Request for Dismissal With Prejudice (Doc. 44). In

the motion, Defendants indicate that Plaintiff's Complaint should be dismissed with

prejudice due to Plaintiff's failure to cooperate in the preparation of a Case

Management Report (“CMR”). A CMR has been submitted and a scheduling order

entered. Docs. 45, 48. Therefore, the Court, having considered the motion and being

fully advised in the premises, will deny as moot Defendants' Joint Notice of Plaintiff's

Non-Compliance and Request for Dismissal With Prejudice. Accordingly, it is hereby

      ORDERED:

      1.     Defendants' Joint Notice of Plaintiff's Non-Compliance and Request for

Dismissal With Prejudice (Doc. 44) is DENIED as moot.
Case 8:20-cv-02936-CEH-CPT Document 69 Filed 09/13/21 Page 2 of 2 PageID 572




      DONE AND ORDERED in Tampa, Florida on September 13, 2021.




Copies to:
Counsel of Record
Unrepresented Parties




                                     2
